Citation Nr: 0508306	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  94-01 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee disability, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently rated as 10 percent 
disabling.  

3.  Entitlement to service connection for arthritis of the 
back, arms, and feet, claimed as secondary to the service-
connected right and left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1980 to June 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision by the RO which 
denied the veteran's claims for increased ratings for the 
service-connected right and left knee disabilities, each 
rated as 10 percent disabling; and for service connection for 
arthritis of the back, arms, and feet, claimed as secondary 
to the service-connected right and left knee disabilities.  

The case was remanded by the Board to the RO in September 
1999 for additional development of the record.  After 
completion of the additional development requested, the RO 
issued a Supplemental Statement of the Case (SSOC) in 
September 2001 and returned the case to the Board for further 
appellate review.  

In April 2002 and October 2002, the Board undertook 
additional development of the veteran's claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  As a result, 
the veteran was scheduled to appear for a VA examination in 
August 2002; although, he failed to report to that 
examination.  Also, additional VA and private outpatient 
treatment records were obtained and associated with the 
claims file.  However, 38 C.F.R. § 19.9(a)(2) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit").  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in August 2003 this case was remanded 
by the Board to the RO for initial consideration of the 
additional evidence since the veteran did not submit a 
statement waiving initial consideration by the Agency of 
Original Jurisdiction.

In a June 2004 Supplemental Statement of the Case, the RO 
most recently affirmed the determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran failed to report for a medical examination 
scheduled for the purpose of determining the likely etiology 
of the claimed arthritis of the back, arms, and feet; and 
when asked if he wished to reschedule the VA examination, he 
indicated that he did not want to appear for the examination 
and saw no reason to reschedule.  

2.  The veteran has submitted no competent evidence to show 
that he currently has arthritis of the back, arms, and feet 
due to disease or injury that was incurred in or aggravated 
by the veteran's two-month period of service; and he has 
submitted no competent evidence to show that he has current 
arthritis of the back, arms, and feet that is proximately due 
to, or otherwise related to, the service-connected right and 
left knee disabilities.  

3.  The veteran failed to report for a medical examination 
scheduled for the purpose of evaluating the current severity 
of the service-connected right and left knee disabilities; 
and when asked if he wished to reschedule the VA examination, 
he indicated that he did not want to appear for the 
examination and saw no reason to reschedule.  

4.  The service-connected right knee disability is shown to 
be manifested by complaints of pain and x-ray findings of 
slight degenerative changes, but more than a mild functional 
limitation is not demonstrated; neither instability or 
recurrent subluxation nor cartilage damage with frequent 
episodes of locking and effusion is shown.  

5.  The service-connected left knee disability is shown to be 
manifested by complaints of pain and x-ray findings of no 
degenerative changes, but more than a mild functional 
limitation is not demonstrated; neither instability or 
recurrent subluxation nor cartilage damage with frequent 
episodes of locking and effusion is shown.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by arthritis of the back, arms, legs, and/or feet due to 
disease or injury that was incurred in or aggravated by 
service; nor which is proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected right knee residuals of 
traumatic osteochondritis with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.71a, including Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2004).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected left knee residuals of 
traumatic osteochondritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 
4.2, 4.7, 4.10, 4.71a, including Diagnostic Codes 5003, 5010, 
5257, 5259, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to service connection for arthritis of the back, 
arms and feet, as well as the claims for increased ratings 
for the service-connected right and left knee disabilities, 
the Board finds that compliance with the VCAA has been 
satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in February 
2004 informed him that to establish entitlement to service 
connection, the veteran must show a current disability, and a 
link between the current disability and disease or injury in 
service, or a service-connected disability.  The letter also 
informed him that to establish higher ratings for his 
service-connected disabilities, the veteran must show that 
these disabilities have gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The February 2004 letter did request 
that the veteran provide any evidence or information in his 
possession that pertained to his appeal.  Even though the RO 
did not specifically request the veteran to submit all 
evidence in his possession that pertained to his claims prior 
to the initial November 1993 rating decision which denied his 
claims, the veteran has consistently identified relevant VA 
medical records and has requested that these records be 
obtained and associated with the claims file.  The veteran 
has not indicated in any correspondence to the RO that he has 
any pertinent treatment records in his possession.  As such, 
the Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran to 
provide information about where and by whom he was treated 
for his claimed disabilities.  In the February 2004 letter, 
he was specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claims prior to the November 1993 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II. Factual Background

The veteran asserts that he developed arthritis in his back, 
arms, and feet as a result of the service-connected arthritis 
in his right and left knees.  

Historically, the service medical records reflect that the 
veteran likely incurred stress fractures to both his knees 
during his two-month period of active military service.  The 
service medical records also indicate that the veteran had a 
pre-existing fractured right clavicle and a old healed 
gunshot wound to the left medial distal upper arm.  A June 
1980 Medical Board proceeding found that the veteran had an 
ulnar nerve deficit from an old gunshot wound sustained in 
1969, with resultant clawing of the left lateral three 
fingers.  The veteran was found unfit for retention in 
service.  

The service medical records were negative for any complaints, 
findings or diagnosis of arthritis of the back, arms, and 
feet.  

Service connection for a bilateral knee disability, 
characterized as residuals of traumatic osteoarthritis of the 
knees, was ultimately granted by the Board in a November 1981 
decision.  In a December 1981 rating decision, the RO 
assigned a 10 percent rating for the service-connected 
bilateral knee disability.  

Although VA outpatient treatment records note that the 
veteran had degenerative joint disease of both knees, a March 
1981 VA x-ray study noted that both knees showed narrowing of 
the medial joint space and a concavity of the lateral tibial 
plateau that was more than was usually seen.  There was very 
little evidence of degenerative change, and, in fact, only 
the right knee showed some minimal degenerative changes.

The veteran continued to complain of intense pain in his 
knees.  January 1984 x-ray studies noted only minimal 
degenerative changes in the right knee.  The significance of 
the increased concavity of the lateral tibial plateau was 
still not known.  There was very little degenerative change 
of the left knee, no change from the previous study in 1981.  

A March 1984 memorandum from a private doctor notes that the 
veteran was diagnosed with degenerative joint disease of the 
knees, cervical spine and lumbosacral spine as well as a 
traumatic neuropathy of the left forearm and hand.  It was 
also noted that the veteran was greater than his ideal body 
weight.  

In a December 1984 decision, the Board denied the veteran's 
claim of an increased rating for the service-connected 
bilateral knee disability.  

The veteran continued to complain of severe knee pain, with 
swelling at the front and the back of both knees.  

VA outpatient records from 1985 through 1987 note that the 
veteran had chronic cervical neck pain since an auto accident 
in 1980.  The records also show that the veteran continued to 
complain of severe knee pain.  It was also noted that the 
veteran was grossly obese.  A diagnosis of chronic pain 
syndrome secondary to auto accident was also noted.  

A January 1987 VA in-patient discharge summary for treatment 
of alcohol dependence notes that the veteran had been under 
VA treatment for degenerative joint disease in the spine, 
knees and wrist.  The history noted that the veteran had been 
unable to open and close his left hand properly, secondary to 
wound sustained at age 20.  

An October 1987 rheumatology consultation report noted that 
the veteran was referred for chronic pain syndrome.  The 
veteran reported multiple different traumas, including a 
motor vehicle accident in 1963, as a result of which, he had 
several cervical vertebrae crushed, fracture of the clavicle, 
and apparently the shoulder, as well as numerous skin 
lacerations.  The veteran reported that he injured his right 
wrist in high school.  The veteran also reported that he had 
been in a minor motor vehicle accident in 1980 and had 
developed some chronic neck pain since that time.  At the 
time of the examination, the veteran complained of pain in 
both wrists, worse on the right, both elbows, with pain 
running up the arms, back under the arm, under the axilla, 
pain in both shoulders, pain in the neck, lower back and in 
the knees.  There was no significant swelling, warmth or 
erythema in any of those areas.  The veteran was about 6 feet 
tall and weighed about 240 pounds.  After a physical 
examination, the impression was that of polyarthralgias with 
chronic pain syndrome; history of tibial stress reaction, 
secondary to running; history of right wrist injury in high 
school; status post MVA (motor vehicle accident); status post 
gunshot wound to the left elbow with recurrent nerve 
injuries; and history of ethanol abuse.  The examiner 
concluded that the veteran's examination objectively revealed 
very little abnormality; and the pain and symptoms were 
certainly disproportionate to any abnormalities.  

X-rays of both knees in November 1990 were negative.  On 
examination in November 1990, the veteran's weight was up to 
266 pounds.  He did not limp, but walked with a waddling 
gait.  There was no swelling or crepitus of the knees.  The 
diagnosis was that of arthralgias of the knees, of 
undetermined cause.  

The veteran was afforded a VA examination and x-rays in June 
1992.  X-rays of the right knee showed very little 
degenerative changes, and x-rays of the left knee were 
negative.  On examination, the veteran weighed 242 pounds.  
He had no limp, although he walked with a waddling gait.  
There was some tenderness along the medial joint line 
bilaterally.  There was no crepitus.  The patella was freely 
moveable.  There was no swelling, no deformity, no evidence 
of collateral ligament laxity or cruciate ligament laxity, 
and drawer sign was negative.  Flexion was to 110 degrees on 
the right and 100 degrees on the left.  Extension was to 180 
degrees.  The diagnosis was that of arthralgia of both knees 
with minimal degenerative joint disease of the right knee.  

In September 1992, a VA radiologist reviewed the veteran's x-
ray films and concluded that there was very little 
degenerative joint disease in the right knee, and the left 
knee showed no apparent abnormality.  

A September 1992 rating decision assigned separate 10 percent 
ratings for each service-connected knee, from October 1990, 
and characterized the disabilities as residuals of traumatic 
osteochondritis with arthritis of the right knee, and 
residuals of traumatic osteochondritis of the left knee.  

In May 1993, the veteran requested re-evaluation of his 
service-connected right and left knee disabilities, and 
submitted an informal claim of service connection for 
arthritis of the legs, back and arms, claiming that the 
arthritis in his legs, back and arms was proximately due to 
the service-connected right and left knee disabilities.  In 
September 1993, the veteran again claimed that due to his 
service-connected arthritis in both knees, he developed 
arthritis in both feet and lower back.  

In a November 1993 rating decision, increased ratings were 
denied for the service-connected right and left knee 
disabilities, and service connection was denied for arthritis 
of the low back, both arms, and both feet, claimed as 
secondary to the service-connected right and left knee 
disabilities.  The veteran timely appealed that 
determination.  

The veteran was afforded a VA examination in February 1994.  
The veteran complained of pain in both knees, mostly while 
walking, or during prolonged standing.  The veteran was obese 
with a protuberant abdomen.  He weighed 261 pounds.  He could 
walk on his heels and toes, but clumsily.  He had an uneven 
gait, possibly more of a limp on the right.  There was no 
swelling, no deformity, no lateral instability and drawer 
sign was negative.  Flexion was 90 degrees in the left and 
right knees.  Extension was 160 degrees in both knees.  He 
complained of pain on passive mediolateral.  Patella wipe was 
painful on both knees.  He complained of pain on attempts to 
passively flex the knees past 9 degrees.  The diagnosis was 
that of degenerative arthritis of both knees.  

Additional medical records were obtained, pertinent to the 
veteran's claim for Social Security disability compensation.  
A review of those records reveals that the veteran was 
afforded a private psychiatric evaluation in April 1994.  The 
evaluation report reflects that the veteran's reported 
medical history was significant for multiple car accidents.  
Specifically, the veteran reported that he had been in 20 car 
wrecks.  He described one car wreck during which he had 7 
vertebrae crushed, broke his shoulder, collar bone, wrist, 
and went into shock.  He reported having 100 stitches or more 
in his head.  On another occasion, the veteran was run off 
the road and struck a tree head-on.

The veteran was also afforded a medical evaluation in June 
1994, in conjunction with a claim for Social Security 
disability compensation.  The veteran reported that he 
injured his right elbow while throwing a punch during while 
boxing in the early 1960's.  The veteran reported back pain 
and leg pain.  On examination, the veteran weighed 268 
pounds, described as moderately obese, and who ambulated with 
an antalgic limping gait.  The veteran's gait was not 
lurching, unsteady or unpredictable.  The veteran was stable 
at station and did not require an ambulatory aid.  The 
veteran was uncomfortable in the sitting and supine 
positions.  The knees were tender with crepitations.  There 
was a mild degree of synovial thickening, joint swelling, and 
joint fluid, but no redness, warmth, or laxity.  Extension 
was normal to 0 degrees in both knees.  Flexion was limited 
to 110 degrees in the right knee and 120 degrees in the left 
knee.  The veteran was not able to squat.  He was able to 
walk on his heels, walk on his toes, and walk heel-to-toe, 
but with difficulty.  The impression was that of probable 
generalized degenerative joint disease, including acute and 
chronic cervical and lumbosacral strain, and traumatic and 
degenerative arthritis of both knees.  

The examiner concluded that the veteran had a history of 
multiple joint symptoms including low back pain, neck pain, 
and bilateral knee pain, in part related to trauma.  There 
were multiple range of motion abnormalities.  The veteran's 
gait was antalgic, but not unsteady.  The veteran was obese 
with evidence of recent weight loss.  The obesity contributed 
to his edema and joint symptoms.  The radiology report from 
June 1994 noted a normal right knee and a normal lumbar 
spine.  Slight degenerative changes of the left patella were 
noted.  

In September 1995, the veteran's private doctor noted that 
the veteran was totally permanently disabled secondary to 
diffuse degenerative joint disease and osteoarthritis of the 
spine.  

The veteran was afforded another VA examination in January 
1999.  The veteran described his pain during the 1980's as a 
5-6, intermittent type pain in that it was worse with 
activity.  The veteran also reported that since the 1980's up 
to the present, the pain in his knees has changed to a 
constant, aching type pain that he described as a 4, and if 
he was on his feet for much longer than 10 minutes, when he 
was not changing positions from standing up to sitting down, 
that he knees would go to a 10.  The veteran reported that he 
occasionally would get severe, sharp pain in his knees which 
caused him to fall.  He claimed that during the previous 
week, he fell four times in seven days as a result of the 
severity of the pain in his knees.  He did not feel that 
there was a "catch" in his knees, just severe pain, and he 
fell to the ground because there was no other way to relieve 
the discomfort.  The veteran reported that pain medications 
have not helped, and that the only way to relieve the pain is 
to lay down and get his weight off the knees.  

On examination, the veteran was obese.  He was able to lie 
down with his legs fully extended.  He had some difficulty 
getting up and down, but managed fairly well.  In full 
extension at 0 degrees, he could flex to 110 degrees without 
pain on the right side and to a full 115 with pain.  The left 
side was 0 to 110 degrees without pain and to 120 degrees 
with pain on flexion.  He had bilateral hypersensitivity to 
palpation of the medial-lateral joint lines of his knees.  He 
had tenderness to palpation of the patella when he was 
relaxed.  He had crepitus noted to the right with pain on 
manipulation of the left patella without crepitus.  There was 
no laxity of the medio-collateral or lateral-collateral 
ligaments bilaterally.  He had pain on his range of motion at 
extremes, but no evidence of meniscal irritation bilaterally.  
On review of x-rays there was narrowing of the knee joints.  
It appeared to be degenerative joint disease bilateral knees 
with chondromalacia of both patella.  

The veteran was afforded a VA bone scan in February 1999.  
There was a focal area of defective radioactivity in the left 
parietal bone.  Whether that was an artifact or post-
operative change or other lesion was uncertain.  There was 
some mild increase in radioactivity of the left patella 
without determined cause.  Radiographs of the left knee in 
January 1999 were normal.  The tibiae were normal.  There was 
some increase in radioactivity of the maxillary areas without 
determined cause.  Otherwise, the radionuclide bone scan was 
negative.  

The case was remanded by the Board to the RO in September 
1999 for additional development of the record.  

In April 2000, the veteran was afforded another VA 
examination.  The veteran reported that his knees ache when 
he got on his feet in the morning.  If he got off his feet, 
he got some relief.  The veteran also reported that he was 
awakened during the night by knee pain.  The veteran also 
reported occasional swelling at any time of the day, and that 
his knees may stay swollen for several hours.  On occasion, 
one or the other knee may give way, and the veteran reported 
that he had fallen five times in the past three months.  The 
veteran also reported that one or the other knee would lock 
in flexion, and that he had to work it loose manually.  That 
occurred about three times in a week.  The pain increased 
with walking.  

On examination, the veteran weighed 236 pounds.  He was obese 
with a large, pendulous abdomen.  He walked with a wide base 
but no limp on either side.  Attempts at walking on his heels 
were not done well due to back pain.  There was no swelling 
of the knees noted.  No fluid was present in the knee joints.  
There was no collateral ligament laxity, and the drawer sign 
was negative.  McMurray's sign was negative in both knees.  
Range of extension was 0 degrees in both knees, which was 
normal.  Flexion, which was normally 140 degrees, was done to 
120 degrees on the right and left.  The veteran reported that 
he had to stop at 120 degrees because of pain.  He complained 
of pain on motion, that is on passive flexion and passive 
extension.  He claimed that it was painful.  Patella wipe was 
negative for pain and crepitus.  Slight tenderness was noted 
over the medial joint line.  

X-rays of the right knee revealed minimal degenerative 
changes of the right knee.  The left knee was reported as a 
negative study.  The diagnosis was that of minimal 
osteoarthritis of the right knee.  It was noted that there 
had been no change since the study of January 1999.  

Examination of the right elbow was normal.  Examination of 
the feet revealed mild bilateral pes planus.  

The examiner also noted that he was requested to comment on a 
connection between the claimed arthritis of the low back, 
both arms, and both feet, as secondary to the service-
connected bilateral knee disorder.  The examiner did not 
think that any osteoarthritis of the veteran's low back, the 
complaints referable to his right elbow, or the complaints 
referable to his feet had any connection whatsoever with his 
bilateral knee complaints.  The examiner also found it 
interesting to note that the x-ray of the veteran's left knee 
did not show any arthritis, "for whence he is allegedly 
service-connected."

The veteran was also afforded a VA examination of the spine 
in April 2000.  The veteran reported that in 1990, he had 
spontaneous onset of low back pain, which the examiner noted 
was ten years after his brief service.  X-ray studies 
revealed minimal osteoarthritis of the lower lumbar 
apophyseal joint.  

In an April 2002 memorandum, the Board determined that 
additional development was needed in the case.  The Board 
specifically requested, inter alia, that the veteran be 
afforded a VA orthopedic examination of the right and left 
knees, low back, bilateral arms and bilateral feet.  The 
Board directed that the examiner should determine the 
severity of the service-connected residuals of traumatic 
osteochondritis of the knees with arthritis of the right 
knee; whether there was traumatic or degenerative arthritis 
of the left knee; and whether the veteran had low back, 
bilateral arm and/or bilateral foot arthritis, and if so, 
whether it was related to military service or to the service-
connected bilateral knee disabilities.  

A September 2002 memorandum/email in the claims file notes 
that on August 24, 2002, the veteran failed to report for his 
C&P (compensation and pension) examination.  The exam was 
cancelled on August 28, 2002.  On September 27, 2002, 
attempts were made to contact the veteran to verify that he 
did not want the exam to be rescheduled.  According to the 
memorandum/email, both his home phone number and the number 
listed for his wife were disconnected.  At the number listed 
for his daughter, it was discovered that she had not had that 
number for the last two years.  Attempts were then made to 
call the number listed for the veteran's mother.  At that 
number, the veteran himself answered the phone.  He was told 
that he had missed the appointment and asked if he would like 
it rescheduled.  The veteran stated that he did not want the 
appointment and saw no reason to reschedule.  

Then, in a statement received at the Board in October 2002, 
the veteran stated, " I'm sorry, but I had to cancel my exam 
appointment because of my chronic pain.  I have already had 
three exams and each one makes my pain even worse."

In another Board memorandum, dated in October 2002, the Board 
determined that additional VA and private records needed to 
be obtained.  As a result, various VA and private treatment 
records were obtained and added to the claims file.  The 
records essentially noted that the veteran had degenerative 
joint disease of the cervical spine, lumbar spine.  

As noted in the Introduction section of this decision, the 
Board remanded the case back to the RO in August 2003 to 
allow the RO to consider the newly obtained medical evidence 
in the first instance.  In June 2004, the RO issued a SSOC 
and returned the case to the Board.  



III.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, VA may proceed with the adjudication of 
the claim.  This regulation states, "[w]hen a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2004).  

As the veteran did not appear for the scheduled examination, 
and specifically indicated that he saw no need to reschedule 
the examination, the claims of service connection must 
adjudicated based on the evidence of the record.  

Given the absence of a fully developed record due to the 
veteran's failure to cooperate, the Board finds no 
evidentiary basis to establish that the veteran has current 
disability manifested by arthritis of the low back, arms or 
feet due to disease or injury in service or proximately due 
to the service-connected bilateral knee disabilities.  

The competent medical evidence in this case does indeed show 
that the veteran has minimal degenerative joint disease in 
the lumbar spine and cervical spine, as well as chronic pain 
syndrome including pain in the arms and legs, shoulder, wrist 
and feet.  Despite the veteran's complaints of debilitating 
pain throughout his body, the medical evidence in this case 
does not show that the veteran's degenerative joint disease 
of the lumbar spine, cervical spine, or the pain associated 
with his arms, legs, shoulder, wrist and feet, were incurred 
in service, or were proximately due to the service-connected 
bilateral knee disabilities.  In other words, no medical 
professional has provided a medical nexus, or link, between 
the current degenerative joint disease of the lumbar and 
cervical spines, pain in the arms, legs, shoulder, wrist and 
feet to any incident in service, or to the service-connected 
bilateral knee disabilities.  In contrast, the examiner in 
April 2000 specifically opined that any osteoarthritis of his 
low back, the complaints referable to his right elbow, or the 
complaints referable to his feet, did not have any connection 
whatsoever with his bilateral knee complaints.  The claims 
file does not contain any competent medical evidence to the 
contrary.  

Although the veteran has consistently maintained that his 
multiple joint pain is arthritis that stems from his service-
connected bilateral knee arthritis, he has not provided any 
competent medical evidence to support his assertions.  As the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Furthermore, the historical evidence that has been reported 
by the veteran indicates that the veteran has been in 
multiple motor vehicle accidents during which he has 
sustained multiple injuries to his bones, vertebrae and 
joints.  In addition, the veteran has reported that he 
sustained an injury to his wrist in the 1960's and sustained 
a gunshot wound to the right shoulder area in 1969 or 1970.  
In addition, the veteran has maintained obesity throughout 
the appeal period, and has been diagnosed with bilateral pes 
planus, both of which may contribute to the veteran's 
increased complaints of pain.  

Moreover, despite many requests by the RO and the Board, the 
veteran has not submitted any treatment records that would 
present a basis for relating a current arthritis disability 
to the service-connected bilateral knee disabilities, or to 
any other disease or injury in service.  Absent competent 
evidence showing current arthritis of the low back, arms, and 
feet due to service or the service-connected bilateral knee 
disabilities, the claims of service connection must be 
denied.  


IV.  Increased Ratings

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

As noted herein above, under 38 C.F.R. § 3.655(b), if a 
veteran does not appear at a scheduled VA examination that is 
required in order to adjudicate a claim, the VA may proceed 
with the adjudication of the claim.  This regulation states, 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied."  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a) (2004).  

The record indicates that he the veteran failed to show for 
VA examinations scheduled pursuant to the March 2000 remand 
instructions, claiming that the pain was too great to report 
for an examination.  But then, when he was asked if he wanted 
to re-schedule the examination, he indicated that he saw no 
need for the examination.  

As the veteran has demonstrated a refusal to report for a re-
scheduled VA examination, the Board finds at this time no 
basis for consideration of the claims for an increased 
rating.

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. § 
5103A (West 2002), 38 C.F.R. § 3.655 (2004).  

The examinations were scheduled on behalf of the veteran for 
the explicit purpose of determining the current nature, 
extent and severity of the service-connected disabilities.  
The veteran did not appear for the examinations.  The Board 
is aware that VA's duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Nonetheless, even if the Board accepts, as "good cause," 
the veteran's excuse that he was in too much pain to report 
for an examination, the medical evidence of record does not 
show that the service-connected right and left knee 
disabilities are so severe as to warrant ratings in excess of 
10 percent for each knee.  

In rating the service-connected right and left knee 
disabilities, all applicable diagnostic codes must be 
considered to include Diagnostic Codes 5010, 5257, 5259, 5260 
and 5261.  In opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), it was held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability might be rated separately based on 
limitation of motion and lateral instability and subluxation.  

As noted, the service-connected right and left knee 
disabilities are rated under the Diagnostic Code 5010 for 
traumatic arthritis.  Under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by x-ray findings, is rated 
under arthritis, degenerative.  Degenerative arthritis is 
rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  Id.  A separate rating 
for limitation of extension and for limitation of flexion may 
be assigned.  VAOPGCPREC 9-2004.

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

In this case, the medical findings since 1992 indicate that 
the veteran's degenerative arthritis of the knees has 
remained minimal throughout the appeal period.  Moreover, 
flexion of the knees has ranged from 90 degrees to 120 
degrees, and extension has remained at 0 degrees, 
bilaterally.  Based on the rating schedule for limitation of 
motion of the knee as listed hereinabove, this stated range 
of motion would not reflect a compensable loss of movement.  

However, the Board must address whether the veteran's right 
and left knee disabilities warrant additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  Based on the VA and private 
evaluations, the examiners have noted that the veteran had 
only minimal degenerative joint disease in the right knee and 
the left knees.  In fact, the more recent VA x-ray studies 
are negative for arthritis in the left knee.  Moreover, the 
examiners did not note any instability, subluxation, swelling 
or fluid in the knees.  Only mild patellofemoral crepitus 
consistent with the demonstrated x-ray findings of slight 
degenerative joint disease was noted.  This disability 
picture, in the Board's opinion, is reflective of no more 
than mild functional loss of motion due to pain for either 
knee.  

Furthermore, there was no evidence of damage of semilunar 
cartilage of either knee with frequent episodes of locking or 
joint effusion.  

Based on a review of the evidence in this case, the Board 
finds that ratings in excess of 10 percent for each knee are 
not warranted.  The objective medical evidence shows findings 
consistent with mild disability of each knee and the 
currently assigned rating of 10 percent.  The medical 
evidence of record does not show that a higher rating is 
warranted based on limitation of motion, functional loss due 
to pain, weakness, fatigability, incoordination, or pain on 
movement of a joint.  

An evaluation of 10 percent for arthritis of each of the 
veteran's knees is appropriate pursuant to Diagnostic Code 
5003 and 38 C.F.R. §§ 4.40, 4.45, 4.59 in light of the 
veteran's painful and weakened motion shown to be of a 
noncompensable degree.  Furthermore, the preponderance of the 
evidence is against a compensable evaluation for disability 
rated on the basis of any instability or recurrent 
subluxation of the knees pursuant to Diagnostic Code 5257 or 
a separate compensable evaluation for disability rated on the 
basis of removal of semilunar cartilage pursuant to 
Diagnostic Code 5259.  

As such, the preponderance of the evidence is against the 
veteran's claims for increased ratings for the service-
connected right and left knee disabilities, and his claims 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for arthritis of the back, arms, and feet 
is denied.

An increased rating for the service-connected right knee 
residuals of traumatic osteochondritis with arthritis is 
denied.  

An increased rating for the service-connected left knee 
residuals of traumatic osteochondritis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


